Exhibit Francis J. Merkel, CPA Joseph J. Quinn, CPA/ABV, CVA Daniel J. Gerrity, CPA Mary Ann E. Novak, CPA McGrail Merkel Quinn & Associates CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Registration Statement on Form S-4 of our report dated February 29, 2008, relating to the consolidated financial statements of Penseco Financial Services Corporation and management’s report on the effectiveness of internal control over financial reporting appearing in the Annual Report on Form 10-K of Penseco Financial Services Corporation for the year ended December 31, 2008. We also consent to the reference to us under the caption “Experts” in the proxy statement-prospectus, which is part of this Registration Statement. /s/ McGrail Merkel Quinn & Associates Scranton, Pennsylvania January 23, 2009 RSM McGladrey Network An Independently Owned Member Clay
